             Case 1:18-cv-02254-JEB Document 33 Filed 01/16/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
MASDAR SOLAR & WIND                                )
COOPERATIEF U.A.,                                  )
                                                   )
                                                   )
                       Petitioner,                 )
                                                   )
                v.                                 )       Civil Action No. 1:18-cv-2254 (JEB)
                                                   )
THE KINGDOM OF SPAIN,                              )
                                                   )
                                                   )
                       Respondent.                 )
                                                   )



                                     JOINT STATUS REPORT

        Pursuant to the Court’s Order dated September 18, 2019, Petitioner Masdar Solar &

Wind Cooperatief U.A. (“Masdar”) and Respondent the Kingdom of Spain (“Spain”)

(collectively “the Parties”) submit the following status report regarding proceedings before the

International Centre for the Settlement of Investment Disputes (“ICSID”) to annul the Award at

issue in this case.

        1.      The Parties have no further updates to report since their last Joint Status Report

filed on December 17, 2019.
          Case 1:18-cv-02254-JEB Document 33 Filed 01/16/20 Page 2 of 2



Dated: January 16, 2020                 Respectfully submitted,


MASDAR SOLAR & WIND                     KINGDOM OF SPAIN
COOPERATIEF U.A.

By its attorneys,                       By its attorneys,

/s/ Jacob S. Pultman                    /s/ Derek C. Smith
                                        Derek C. Smith (D.C. Bar No. 468674)
ALLEN & OVERY LLP                       dcsmith@foleyhoag.com
                                        Nicholas M. Renzler (D.C. Bar No. 983359)
John Roberti                            nrenzler@foleyhoag.com
1101 New York Avenue, NW                Diana Tsutieva (D.C. Bar No. 1007818)
Washington, DC 20005                    dtsutieva@foleyhoag.com
Telephone: 202-683-3800                 FOLEY HOAG LLP
Facsimile: 202-683-399                  1717 K Street, NW
                                        Washington, DC 20006-5350
Jacob S. Pultman (pro hac vice)         Tel: 202-223-1200
Bradley S. Pensyl (pro hac vice)        Fax: 202-785-6687
1221 Avenue of the Americas
New York, New York 10020                Andrew Z. Schwartz (D.D.C. Bar No.
Tel: 212-610-6300                          MA0017)
                                        aschwartz@foleyhoag.com
Attorneys for Petitioner                Andrew B. Loewenstein (D.D.C. Bar No.
                                           MA0018)
                                        aloewenstein@foleyhoag.com
                                        FOLEY HOAG LLP
                                        Seaport West
                                        155 Seaport Boulevard
                                        Boston, MA 02210-2600
                                        Tel: 617-832-1000
                                        Fax: 617-832-7000

                                        Attorneys for Respondent
